Exhibit10.18 This Lease Agreement has been filed to provide investors with information regarding its terms.It is not intended to provide any other factual information about the Tennessee Valley Authority.The representations and warranties of the parties in this Lease Agreement were made to, and solely for the benefit of, the other party to this Lease Agreement.The assertions embodied in the representations and warranties may be qualified by information included in schedules, exhibits, or other materials exchanged by the parties that may modify or create exceptions to the representations and warranties.Accordingly, investors should not rely on the representations and warranties as characterizations of the actual state of facts at the time they were made or otherwise. TVA Contract No. 00072495 LEASE AGREEMENT Dated September 30, 2008 between SEVEN STATES SOUTHAVEN, LLC and TENNESSEE VALLEY AUTHORITY Southaven Power Plant An 810 MW (nominal) Gas-Fired Combined Cycle Electric Generating Facility Located In DeSoto County, Mississippi ARTICLE 1 DEFINITIONS 2 ARTICLE 2 LEASE OF THE LEASED PREMISES 24 2.1 Lease 24 2.2 Representations and Warranties 24 2.3 Compliance 26 ARTICLE 3 LEASE TERM, OPTION, AND RENT 27 3.1 Lease Term 27 3.2 Initial Rent 27 3.3 Basic Rent 27 3.4 Supplemental Rent 28 3.5 Manner of Payments; Late Payments 28 3.6 Impositions 29 3.7 Payment of Taxes Received by Seven States 29 3.8 Apportionment of Impositions 30 3.9 Tax Contest 30 3.10 No Offset 30 ARTICLE 4 DISCLAIMER OF WARRANTIES; RIGHT OF QUIET ENJOYMENT 31 4.1 Disclaimer of Warranties 31 4.2 Quiet Enjoyment 31 4.3 Use of Ground Interest 32 ARTICLE 5 NO RETURN OF LEASED PREMISES; EXERCISE OF BUY-BACK OPTION 32 ARTICLE 6 LIENS 32 ARTICLE 7 OPERATION AND MAINTENANCE; REPLACEMENT OF COMPONENTS; ENVIRONMENTAL MATTERS 33 7.1 Operation and Maintenance 33 7.2 Replacement of Components 35 7.3 Environmental Matters 36 7.4 Non-Interference; Purchased Assets Security 37 7.5 Transmission and Interconnection 38 ARTICLE 8 MODIFICATIONS 38 8.1 Required Modifications 38 8.2 Optional Modifications 38 8.3 Title to Modifications 39 8.4 Cost Responsibility for Capitalized Modifications 39 ARTICLE 9 EVENTS OF LOSS 40 9.1 TVA Obligation to Restore 40 9.2 Application of Proceeds 41 9.3 Major Condemnation 41 9.4 Minor Condemnation 41 9.5 Temporary Condemnation 42 9.6 TVA’s Waiver 42 9.7 Right of Compensation 43 9.8 Effect of Default 43 9.9 Appearance 43 9.10 Prompt Notice 43 ARTICLE 10 INSURANCE 44 ARTICLE 11 INSPECTION 44 ARTICLE 12 EVENTS OF DEFAULT; REMEDIES 44 12.1 Events of Default 45 12.2 Remedies for Event of Default 49 12.3 Right to Cure 50 12.4 Waiver of Outside Cure Periods 51 12.5 Force Majeure 51 ARTICLE 13 INDEMNIFICATION 52 13.1 By TVA to Seven States 52 13.2 By Seven States to TVA 53 ARTICLE 14 MISCELLANEOUS 53 14.1 Assignment 53 14.2 Amendments and Waivers 56 14.3 Notices 57 14.4 Survival 58 14.5 Successors and Assigns 58 14.6 Governing Law 58 14.7 Consent to Jurisdiction; Waiver of Trial by Jury 58 14.8 Merger 59 14.9 Severability 60 14.10 Counterparts 60 14.11 Headings and Table of Contents 61 14.12 Further Assurances 61 14.13 Effectiveness 61 14.14 Entire Agreement 61 14.15 No Partnership, Etc 61 14.16 Memorandum of Lease 62 14.17 Estoppel Certificates 62 14.18 Consent and Waiver 62 14.19 Seven States Required Federal Contracting Covenants 63 14.20 Waiver of Partition 63 14.21 Interpretation 63 14.22 TVA’s Access to Seven States’ Financial Statements 65 14.23 Fees and Expenses 65 14.24 Dispute Resolution 65 EXHIBIT A — Legal Description EXHIBIT B — TVA’s People with Actual Knowledge EXHIBIT C — Seven States’ People with Actual Knowledge SCHEDULE 10.1 — Insurance Requirements LEASE AGREEMENT This LEASE AGREEMENT, dated September 30, 2008 (Lease), is entered into by and between SEVEN STATES SOUTHAVEN, LLC (Seven States), a limited liability company formed and existing under the Laws of the State of Delaware, as owner and lessor, and TENNESSEE VALLEY AUTHORITY (TVA), a corporate agency and instrumentality of the United States Government created and existing under and by virtue of the Tennessee Valley Authority Act of 1933, as amended, 16 U.S.C. §§ 831-831ee (2006), and acting as to real property as agent and in the name of the United States of America, as lessee. W I T N E S S E T H : WHEREAS, TVA generates and transmits electric power and energy to Distributors, who resell that power and energy to consumers in portions of seven states in and around the Tennessee River Valley watershed; and WHEREAS, through the Tennessee Valley Public Power Association (TVPPA), substantially all of the Distributors formed Seven States Power Corporation (Seven States Parent) for various purposes, among which is obtaining ownership interests in generating facilities jointly with TVA; and WHEREAS, TVA and Seven States Parent have entered into that certain Joint Ownership Agreement, dated as of April 30, 2008, as amended and supplemented (the Joint Ownership Agreement); and WHEREAS, pursuant to the Joint Ownership Agreement, Seven States Parent has designated Seven States as the “Designated Entity” for purposes of the Section 1 of the Joint Ownership Agreement and has exercised its option to obtain a specified undivided ownership –1– share in the Purchased Assets from TVA, and TVA has agreed to sell such ownership share to Seven States at the Seven States Closing; and WHEREAS, in connection with the Seven States Closing, the Parties desire to enter into this Lease whereby TVA will lease Seven States’ ownership interest in the Purchased Assets so that TVA may utilize the Purchased Assets while Long-Term Arrangements described in the Joint Ownership Agreement are being developed; and WHEREAS, pursuant to the Assignment and Assumption Agreement, on the Lease Commencement Date, Seven States desires to assign the Project Document Interest to TVA for the Lease Term and TVA desires to assume and accept the same, subject to the terms and conditions set forth herein; NOW, THEREFORE, for and in consideration of the premises, the mutual covenants and agreements herein contained, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE 1.DEFINITIONS. Capitalized terms used in this Lease, including the foregoing recitals, and not otherwise defined herein have the respective meanings set forth in this Article 1.The rules of interpretation and the other general provisions of Section 14.21 shall apply to the terms used in this Lease. “Accumulated Amortization Costs” has the meaning specified in Section 1 of the Joint Ownership Agreement. “Actual Knowledge” means: (a) with respect to TVA, actual knowledge of –2– (i) each individual set forth on Exhibit B (or successors or replacements of each such individual), in each case with respect to the period specified therein, or (ii) an Authorized Officer of TVA (or successors or replacements of each such individual) who, in the ordinary performance of such individual’s duties or activities, has substantial responsibility for management or administration of (1) the operation and maintenance of the Purchased Assets, or (2) the preparation of TVA’s compliance matters with respect thereto; and (b) with respect to Seven States, actual knowledge of each individual set forth on ExhibitC (or successors or replacements of such individual), in each case with respect to the period specified therein, and (c) with respect to any other Person, actual knowledge of an Authorized Officer of such Person who, in the ordinary performance of such individual’s duties or activities,has substantial responsibility for management or administration of (i) the operation and maintenance of the Purchased Assets, or (ii) the preparation of such Person’s tax returns or compliance matters with respect thereto. (d)Any Person shall in any event be deemed to have actual knowledge of any matter as to which such Person has been given notice (i) pursuant to and in accordance with the provisions of the Lease to which such Person is a party or (ii) from any Governmental Authority. “Administrative and General Expenses” has the meaning generally applied in the electric utility industry as implemented by the Federal Energy Regulatory Commission’s Uniform –3– System of Accounts, 18 C.F.R. Part 101, including accounts 920 (salaries), 921 (office supplies and expenses), 923 (outside services employed), 924 (property insurance), 926 (employee pensions and benefits), 931 (rents), and 933 (transportation expenses). “Affiliate” of any specified Person means any other Person that, directly or indirectly, controls, is controlled by, or is under common control with such Person.For purposes of this definition, “control” when used with respect to any particular Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract, or otherwise, and the terms “controlling,” “controlled,” and “under common control” have meanings correlative to the foregoing; provided, however, that any Person owning, directly or indirectly, ten percent (10%) or more of the securities having ordinary voting power for the election of directors or other members of the governing body of a corporation, or ten percent (10%) or more of the partnership or other ownership interests of any other Person, is deemed to control such corporation or other Person; and provided further that any Federal Governmental Authority shall not be deemed to be an Affiliate of the Tennessee Valley Authority. “Appurtenant Rights” has the meaning specified in Section 2.1. “Assignment and Assumption Agreement” means the Assignment and Assumption Agreement, dated as of the date of this Lease, by and between TVAand Seven States. “Authorized Officer” means, with respect to any Person:its chairman of the board, its chief executive officer, its president, any of its executive vice presidents, any of its senior vice presidents, its chief financial officer, any of its vice presidents, its treasurer, or any other similar senior management employee (i) that has the power to take the action in question and has been authorized, directly or indirectly, by the governing body of such Person, (ii) working under the –4– direct supervision of such chairman of the board, chief executive officer, president, executive vice president, senior vice president, chief financial officer, vice president, or treasurer, or (iii) whose responsibilities include the administration of the transactions and agreements contemplated under this Lease. “Bankruptcy Event”means that which occurs with respect to any Person if: (a) that Person institutes a voluntary case seeking liquidation or reorganization under the Bankruptcy Law, or consents to the institution of an involuntary case thereunder against it; or (b) such Person files a petition or consent or shall otherwise institute any similar proceeding under any other applicable Federal or state Law, or consents thereto; or (c) such Person applies for, or consents or acquiesces to, the appointment of a receiver, administrator, administrative receiver, liquidator, sequestrator, trustee, or other officer with similar powers for itself or any substantial part of its assets; or (d) such Person makes a general assignment for the benefit of its creditors; or (e) such Person admits in writing its inability to pay its debts generally as they become due; or (f) an involuntary case is commenced seeking liquidation or reorganization of such Person under the Bankruptcy Law or any similar proceedings are commenced against such Person under any other applicable Federal or state Law and (1) the petition commencing the involuntary case is not timely disputed, or (2) the petition commencing the involuntary case is not dismissed within sixty (60) days of its filing, or –5– (3) an interim trustee is appointed to take possession of all or a portion of the property, or to operate all or any part of the business of such Person and such appointment is not vacated within sixty (60) days of the involuntary case filing, or (4) an order for relief has been issued or entered therein; or (g) a decree or order of a court having jurisdiction over the Leased Premises for the appointment of a receiver, administrator, administrative receiver, liquidator, sequestrator, trustee, or other officer having similar powers, over such Person or all or a part of its property has been entered; or (h) any other similar relief is granted against such Person under any applicable Bankruptcy Law. “Bankruptcy Law” means Title 11, United States Code, and any other state or Federal insolvency, reorganization, moratorium,receivership, or similar Law for the relief of debtors, or any successor statute. “Basic Rent” has the meaning specified in Section 3.3. “Borrowing Cost Rate” has the meaning specified in Section 1 of the Joint Ownership Agreement. “Business Day”has the meaning specified in Section 1 of the Joint Ownership Agreement. “Buy-Back Closing” has the meaning specified in Section 1 of the Joint Ownership Agreement. “Buy-Back Option” means the options described in Section 5 of the Joint Ownership Agreement. –6– “Buy-Back Period” has the meaning specified in Section 1 of the Joint Ownership Agreement. “Buy-Back Price” has the meaning specified in Section 1of the Joint Ownership Agreement. “Capitalized Modification”has the meaning specified in Section 1 of the Joint Ownership
